NIMMONS, Judge,
dissenting.
I would adhere to the court’s original opinion in its entirety.
We are apparently now going to allow the claimant to present other evidence — if any he has — on the issue of causation because he chose to rely in the first trial on evidence which was held to be inadmissible. I believe this is a mistake. The erroneous admission of the audiologist’s testimony on behalf of the claimant clearly did not prevent him from fully developing his side of the case. I therefore dissent from the opinion on rehearing.